       2:20-cv-02163-SLD # 6   Page 1 of 3                                    E-FILED
                                                  Wednesday, 08 July, 2020 11:02:08 AM
                                                         Clerk, U.S. District Court, ILCD

                  UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF ILLINOIS

Warren L. Hughes,                            )
                                             )
                       Plaintiff,            )
                                             )
v.                                           )   20-2163
                                             )
B Hahne, et al.                              )
                                             )
                       Defendants.           )
                                             )
                                             )

                         Merit Review Order

      The plaintiff, proceeding pro se, and currently detained at
Vermilion County Jail, was granted leave to proceed in forma
pauperis. The case is now before the court for a merit review of
plaintiff’s claims. The court is required by 28 U.S.C. § 1915A to
“screen” the plaintiff’s complaint, and through such process to
identify and dismiss any legally insufficient claim, or the entire
action if warranted. A claim is legally insufficient if it “(1) is
frivolous, malicious, or fails to state a claim upon which relief may
be granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).

    Plaintiff alleges that Defendant Hahne, a police officer,
authored a police report that misrepresents the events that
      2:20-cv-02163-SLD # 6   Page 2 of 3




eventually led to Plaintiff’s arrest and criminal charges. Plaintiff
alleges that Defendants Hahne and Swisher entered his apartment
without permission, coerced the alleged victim to accuse Plaintiff of
a crime, and later charged him with offenses more serious than
what the circumstances warranted.

     Younger v. Harris, 401 U.S. 37 (1971), requires dismissal of
claims where federal litigation would interfere with ongoing state
criminal proceedings. Id. at 44; Mulholland v. Marion Cty. Election
Bd., 746 F.3d 811, 815 (7th Cir. 2014). Online records indicate that
Plaintiff’s underlying criminal case is still pending. See People v.
Hughes, No. 2019 CF 604 (Vermilion Cty., Ill.) (available at:
https://www.vercounty.org/circuit_clerk_case_search.htm).

      Plaintiff’s criminal case proceedings involve the same set of
facts, are judicial in nature, implicate important state interests in
enforcing their own laws, and Plaintiff will have an opportunity to
present his constitutional and factual issues in that case. The Court
sees no reason to allow this case to proceed while Plaintiff’s
underlying criminal case is still pending. Pursuant to Younger,
Plaintiff’s lawsuit will be dismissed without prejudice.

It is therefore ordered:

     1.   Plaintiff's complaint is dismissed without prejudice
          pursuant to Fed. R. Civ. P. 12(b)(6) and 28 U.S.C. §
          1915A. Any amendment to the Complaint would be futile.
          This case is therefore terminated. All pending motions are
          denied as moot. The clerk is directed to enter a judgment
          pursuant to Fed. R. Civ. P. 58.

     2.   This dismissal shall count as one of the plaintiff's three
          allotted “strikes” pursuant to 28 U.S.C. Section 1915(g).
          The Clerk of the Court is directed to record Plaintiff's
          strike in the three-strike log.

     3.   Plaintiff must still pay the full docketing fee of $350 even
          though his case has been dismissed. The agency having
          custody of Plaintiff shall continue to make monthly
 2:20-cv-02163-SLD # 6   Page 3 of 3




     payments to the Clerk of Court, as directed in the Court's
     prior order.

4.   If Plaintiff wishes to appeal this dismissal, he must file a
     notice of appeal with this Court within 30 days of the
     entry of judgment. Fed. R. App. P. 4(a). A motion for
     leave to appeal in forma pauperis should set forth the
     issues Plaintiff plans to present on appeal. See Fed. R.
     App. P. 24(a)(1)(C). If Plaintiff does choose to appeal, he
     will be liable for the $505.00 appellate filing fee
     irrespective of the outcome of the appeal.

           Entered this 8th day of July, 2020.


                    s/ Harold A. Baker
         ___________________________________________
                     HAROLD A. BAKER
             UNITED STATES DISTRICT JUDGE
